DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, Figure 1, Claims 1-3, 7, and 9 in the reply filed on 05/12/2022 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related with structural arrangement of the coils.  This is not found persuasive because the coil arrangements are different enough to be separate inventions in view of each other. The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 4-5 are objected to because of the following informalities:  the status of the claims is unclear in the response to the restriction requirement. These claims were not elected but the status has not been changed appropriately.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pischinger (US 6066999).
In re claim 1, Pischinger, in figures 1-3, discloses a circuit breaker for low, medium, or high voltage switchgears, comprising: a drive, the drive being provided with a magnetic actuator with a yoke (1), and an anchor (4), wherein at least the yoke or the anchor comprises a movable part, the movable part of the drive is coupled to a movable part of a switch, and the yoke is provided with an actuation coil (2), wherein the actuation coil is configured to be driven actively by activation with electrical energy, and wherein the yoke is provided with at least one passive coil (3), which is coupled with the actuation coil only inductively, wherein terminals of each passive coil of the at least one passive coil are directly short-circuited or provided with a resistor, or a diode, or a zenerdiode between the terminals of each passive coil (the coil is short circuited as shown in figures 1 and 3), and wherein upon actuation of the drive, current flow in the actuation coil is configured to cause a movement of the yoke and anchor towards each other and the current flow in the actuation coil is configured to cause induced current or eddy currents to flow in each passive coil of the at least one passive coil that damps a speed of the movement of the yoke and the anchor towards each other (this is a key functionality of the device and is discussed throughout the specification).
In re claim 2, Pischinger, in figures 1-3, discloses that the passive coil is aligned serially inside the yoke such that magnetic fieldlines generated when a current flows through the actuation coil flow through the center of the passive coil (as seen in figures 1 and 3).
In re claim 3, Pischinger, in figures 1-3, discloses that the passive coil is aligned inside or outside of the active coil such that magnetic fieldlines generated when a current flows through the actuation coil flow through the center of each passive coil of the at least one passive coil (this is inherent to the structure shown in figures 1 and 3).
In re claim 7, the method steps claimed in claim 7 are necessitated by the structure discussed in claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pischinger (US 6066999) in view of Reuber (US 9053882).
In re claim 9, Pischinger teaches all of the claimed limitations except for the permanent manget. Reuber however teaches that it is known in the art to use a permanent magnet (8) in an actuation device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnet as taught by Reuber in the device of Pischinger in order to provide a stronger field and reduce power requirements for holding the anchor in a stable position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of permanent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837